Citation Nr: 1727169	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether the appellant may be substituted for his mother, the Veteran's spouse.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1946 to May 1949 and from July 1950 to August 1951.  The Veteran died in January 2009, and the appellant is his adult son.

The matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This claim was previously remanded in March 2015 and September 2016 for additional claim development and has now been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Following the Veteran's death in January 2009, his surviving spouse (the appellant's mother) filed a claim for entitlement to burial benefits, which was taken to include a claim for entitlement to service connection for the cause of the Veteran's death in August 2009.  After the RO denied her claim in a September 2010 rating decision, she submitted a timely notice of disagreement in July 2011.  The RO then issued a May 2013 statement of the case, and the surviving spouse filed a VA Form 9 in May 2013.  Unfortunately, the surviving spouse died in May 2013 while her appeal was still pending.  In June 2013, the appellant filed a claim for accrued benefits; the Board notes that this claim also includes an inferred request for substitution as the appellant, pursuant to 38 C.F.R. § 3.1010(c)(2) (2016).

The issue of entitlement to burial benefits for the Veteran has been raised by the record by the August 2009 Application for Burial Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant brought this claim under the statute, and associated regulations, pertaining to accrued benefits. That statute provides, in relevant part:

[P]eriodic monetary benefits [which] are due and unpaid . . . will, upon the death of [the individual entitled to those benefits], be paid as follows: 

(1) Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary.

(2) Upon the death of a veteran, to the living person first listed below:

(A) The veteran's spouse.
(B) The veteran's children (in equal shares)
(C) The veteran's dependent parents (in equal shares).

(3) Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased veteran.

(4) Upon the death of a child, to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.

(5) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.

(6) In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.

38 U.S.C. § 5121 (a) (West 2014); see also 38 C.F.R. § 3.1000(2016).

With regard to funds that may have been due to the Veteran's widow, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an accrued benefits claim is derivative of an appellant's claim and that an accrued benefits claimant cannot be entitled to a greater benefit than the appellant would have received had he lived.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 521 U.S. 1103(1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the [appellant] and pursue his claim after his death.").

In enacting section 5121, Congress limited eligibility for accrued benefits due and unpaid to the same few categories of dependent family members for whom a veteran could seek additional disability compensation while alive.  See 38 U.S.C. §§ 1115, 1135; see also 38 U.S.C. §§ 101 (4) (defining "child"), 102 (relating to "dependent parent"); 38 C.F.R. § 3.1000 (d)(2) (defining "child").  As relevant here, where the claim relates to the death of a surviving spouse, the only persons entitled to accrued benefits due and unpaid under the statute are the veteran's children.  38 U.S.C. § 5121 (a)(3).  If no eligible listed survivor is alive at the time of the veteran's death, then accrued benefits due and unpaid may be paid to any person "who bore the expense of last sickness and burial," but "only so much of the accrued benefits [may be paid] . . . as may be necessary to reimburse the person." 38 U.S.C. § 5121 (a)(6); Youngman v. Shinseki, 699 F.3d 1301, 1303 (Fed. Cir. 2012) ("No other categories of payee at death are provided in the statute.").

Applicable law does not include fiduciaries, estates, or executors of estates among the persons eligible to receive accrued benefits.  The U.S. Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed that accrued-benefits claims by persons other than those listed in section 5121(a) are not viable as a matter of law.  See, e.g., Morris v. Shinseki, 26 Vet.App. 494, 499-500 (2014) (holding, in the context of accrued benefits, that veteran's brother and fiduciary was not an eligible claimant); Youngman, 699 F.3d at 1303-04 (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's "heirs"); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's "estate"); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet.App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Caranto, 4 Vet.App. 516, 518 (1993) (holding it was necessary to determine whether a veteran's daughter was a "child" for purposes of accrued benefits as she was otherwise ineligible to pursue an accrued benefits claim).

After clarification from the AOJ requested in the Board's previous September 2016 Board remand decision, the appellant has pursued his claim for his mother's burial expenses as the person who "bore the expense of last sickness and burial."  38 U.S.C. § 5121 (a)(6); 38 C.F.R. § 3.1000 (a)(5) (2016).  The appellant has provided evidence that he paid for some medical and burial expenses as the executor of the widow's estate.  However, the appellant has also submitted documentation that indicates that he was the sole executor of his mother's estate; this documentation was included in a set of documents faxed on September 8, 2014, and is located in the Veteran's Virtual VA folder.  Although the appellant also submitted receipts and billing statements that indicate the specific amounts paid by him, he did not specify whether he paid for these expenses as executor of his mother's estate or in his personal capacity.  In this regard, the Board notes that although the appellant filed the appropriate application form, VA 21-601 Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary, in June 2013, Section III, Question 12 was left blank; this question directs an appellant to list the expenses of last sickness and burial and state the person or estate of whose funds were used in 12(e).  This application can also be found in the Veteran's Virtual VA claims file.

As noted above, however, fiduciaries, executors, heirs, and estates are not eligible claimants.  See Morris, 26 Vet. App. at 499-500; Youngman, 699 F.3d at 1303-04; Pelea, 497 F.3d at 1291-92.  Therefore, before the Board can adjudicate the merits of the underlying service connection as cause of death claim, the AOJ must procure a completed VA 21-601 application, and any required supporting documentation relevant to whether the appellant paid for his mother's last sickness and expenses from his own funds or from the funds of her estate.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and explain that the previous VA Form 21-601 submitted was not correctly completed and request that he complete another VA Form 21-601, to include clarification as to whether the costs of J. B.'s last sickness and burial were paid from the appellant's personal account or from J. B.'s estate.  If the appellant indicates such expenses were paid from his personal account, then the AOJ should request supplemental documentation of this fact from the appellant.

4.  After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





